Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 11/29/2021 is acknowledged. Claim amendments overcome the art of rejection.
Drawing objections in the Office action of 08/27/2021 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 08/27/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest O-ring gland for downhole tool as claimed in independent claims 1 and 12 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 9,611,937 (Roy et al.) discloses a downhole tool body (Figure 1) as claimed with O-ring gland and backup ring, except for the O-ring gland including a first contour having a first radius greater than about 0.035" (R0.89 mm) and a second contour having a second radius greater than about 0.035" (R0.89 mm) to reduce stress concentration, and the backup ring including a gland contour having a radius that is complimentary to the first radius.       

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 8,283,402 (Slay et al.) discloses a downhole seal, in Figures 1-5, comprising an O-ring gland with first and second contours, and a backup ring (82, 84). Slay is silent about the O-ring gland first contour having a first radius greater than about 0.035" (R0.89 mm) and the second contour having a second radius greater than about 0.035" (R0.89 mm) to reduce stress concentration, and the backup ring including a gland contour having a radius that is complimentary to the first radius.       
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675